ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_06_EN.txt.                       790 	




                                 SEPARATE OPINION OF JUDGE BHANDARI



                                                    Introduction

                         1. In the instant case, the Court has been presented with two separate
                      but related disputes that have arisen between Costa Rica and Nicaragua
                      pertaining to the San Juan River, which serves as the international bound-
                      ary between these two nation-States.
                         2. The first dispute, known as the Certain Activities case, deals with,
                      inter alia, the dredging by Nicaragua of the Lower San Juan River, over
                      which it has sovereign title up to the right bank, in order to improve the
                      navigability of the said river.
                         3. The second dispute, known as the Construction of a Road case, is
                      centred around the construction by Costa Rica within its own territory of
                      a road nearly 160 km in length, which follows the course of the right
                      bank of the San Juan River for approximately 108 km (Judgment,
                      para. 64).
                         4. As the Judgment’s analysis explains (ibid., paras. 63‑64; 104‑105 and
                      160‑161), since both Nicaragua’s dredging of the Lower San Juan River
                      and Costa Rica’s construction of a road along the right bank of that river
                      are public projects that have occurred near an international boundary,
                      the possibility of transboundary harm arises in both contexts. Conse-
                      quently, in both the Certain Activities and Construction of a Road cases
                      the Applicant argued that the Respondent did not, contrary to its obliga-
                      tions under public international law, perform an Environmental Impact
                      Assessment (“EIA”).


                         5. While I concur with the majority’s conclusion that Costa Rica ought
                      to have produced an EIA in the Construction of a Road case (Judgment,
                      paras. 104‑105 and 160‑162), I feel the present Judgment offers a welcome
                      opportunity to expand upon the present state of the law surrounding
                      EIAs, and to offer insight as to how the body of law governing such
                      instruments may be complemented so as to provide clearer guidance to
                      nation-States contemplating large‑scale public works projects that con-
                      tain a prospect of transboundary impacts.
                         6. As I shall discuss at greater length below, the obligation to produce
                      an EIA presently arises not only under general international law, but has
                      also been codified by various international treaties and other legal instru-
                      ments. Regrettably, despite the current widespread acceptance of the
                      necessity to conduct an EIA where there is a risk of transboundary harm,
                      public international law presently offers almost no guidance as to the spe-

                      129




5 Ord 1088.indb 254                                                                                  19/10/16 12:01

                      791 	 certain activities and construction of a road (sep. op. bhandari)

                      cific circumstances giving rise to the need for an EIA, nor the requisite
                      content of any such assessment.


                         7. For these reasons, in the present opinion I intend to offer some sug-
                      gestions as to how the public international law standards governing EIAs
                      could be improved. In undertaking this endeavour, I draw inspiration
                      from the words of Judge Weeramantry in his dissenting opinion to this
                      Court’s Nuclear Tests II Order :

                               “This Court, situated as it is at the apex of international tribunals,
                            necessarily enjoys a position of special trust and responsibility in rela-
                            tion to the principles of environmental law, especially those relating
                            to what is described in environmental law as the Global Commons.
                            When a matter is brought before it which raises serious environmen-
                            tal issues of global importance, and a prima facie case is made out of
                            the possibility of environmental damage, the Court is entitled to take
                            into account the Environmental Impact Assessment principle in deter-
                            mining its preliminary approach.” 1

                         8. In keeping with this sage pronouncement, I shall first examine how
                      the legal instrument of an EIA fits within the broader history and con-
                      temporary régime of international environmental law. Against this back-
                      drop I shall proceed to a discussion of current trends in public international
                      law pertaining to transboundary EIAs. Finally, I shall provide some rec-
                      ommendations that in my respectful view could serve as useful minimum
                      standards for determining the content of transboundary EIAs under pub-
                      lic international law.



                                    Brief History of the Law Pertaining to EIAs


                         9. Over approximately the past half‑century remarkable progressive
                      steps have been taken with regard to international environmental law
                      since the United Nations Conference on the Human Environment was
                      held at Stockholm in 1972 (“Stockholm Conference”) 2. One of the rea-
                      sons for this evolution is scientific development, in so far as increased
                      technological capacity for scientific inquiry has heightened the ability of

                        1 Request for an Examination of the Situation in Accordance with Paragraph 63 of the

                      Court’s Judgment of 20 December 1974 in the Nuclear Tests (New Zealand v. France) Case,
                      Order of 22 September 1995, I.C.J. Reports 1995, p. 345 (“Nuclear Tests II Order”).
                        2 The United Nations Conference on the Human Environment (1972) convened by

                      United Nations General Assembly res. 2398 (XXIII).

                      130




5 Ord 1088.indb 256                                                                                             19/10/16 12:01

                      792 	 certain activities and construction of a road (sep. op. bhandari)

                      mankind to ascertain the harm it is committing against its own natural
                      habitat. This is demonstrated most obviously through a greatly intensi-
                      fied focus on climate change over the past twenty years 3.
                         10. Some of the driving forces behind the advent and growing accep-
                      tance of the need to conduct EIAs are the concomitant rise in other inter-
                      national environmental law doctrines, such as the principle of sustainable
                      development, the principle of preventive action, global commons, the pre-
                      cautionary principle, the polluter pays principle and the concept of trans-
                      boundary harm.

                                            Principle of Sustainable Development
                         11. The principle of sustainable development has been a driving force
                      in international environmental law for several decades. Indeed, the Stock-
                      holm Conference culminated in the issuance of a comprehensive report
                      recognizing, inter alia, that environmental management is designed for
                      the purpose of facilitating comprehensive planning that takes into account
                      the side effects of human activities on the environment 4. Chapter I of that
                      report consisted of a declaration (“Stockholm Declaration”) containing
                      26 principles.
                         12. Principle 1 of the Stockholm Declaration implicitly embodied the
                      principle of sustainable development when it stated in relevant part that :
                               “Man has the fundamental right to freedom, equality and adequate
                            conditions of life, in an environment of a quality that permits a life
                            of dignity and well‑being, and he bears a solemn responsibility to
                            protect and improve the environment for present and future genera-
                            tions.”
                      The actual term “sustainable development” was coined in a report pre-
                      pared in 1987 by the World Commission on Environment and Develop-
                      ment 5, commonly known as the “Brundtland Report” 6, and has figured
                      prominently in numerous international treaties, legal instruments and
                      cases applying international environmental law ever since.

                         13. The notion of sustainable development is said to embody the balan­
                      cing of two ideas. The first is the idea of granting priority to essential needs
                      such as food, clothing, shelter, and the second is the idea of limitations
                      imposed by the ability of the environment to meet such future needs 7.
                      As the term implies, the industrial development and scientific progress

                         3 See, generally, Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment,

                      I.C.J. Reports 1997, p. 7.
                         4 Report of the United Nations Conference on the Human Environment, UN doc. A/

                      CONF.48/14/Rev.1, p. 28.
                         5 Philippe Sands, Principles of International Environmental Law, 2nd ed., 2003, p. 252.
                         6 Report of the World Commission on Environment and Development, Our Com-­

                      mon Future (1987), p. 43.
                         7 Ibid.



                      131




5 Ord 1088.indb 258                                                                                                19/10/16 12:01

                      793 	 certain activities and construction of a road (sep. op. bhandari)

                      taking place in the world must be done in a manner that takes into
                      account the impact of such activities on the environment. In fact, in the
                      Gabčíkovo‑Nagymaros Project Judgment, this Court discussed this bal-
                      ancing act in the following terms :
                               “Throughout the ages, mankind has, for economic and other rea-
                            sons, constantly interfered with nature. In the past, this was often
                            done without consideration of the effects upon the environment.
                            Owing to new scientific insights and to a growing awareness of the
                            risks for mankind — for present and future generations — of pursuit
                            of such interventions at an unconsidered and unabated pace, new
                            norms and standards have been developed, set forth in a great number
                            of instruments during the last two decades. Such new norms have to
                            be taken into consideration, and such new standards given proper
                            weight, not only when States contemplate new activities but also when
                            continuing with activities begun in the past. This need to reconcile
                            economic development with protection of the environment is aptly
                            expressed in the concept of sustainable development.” 8


                      The principle of sustainable development is thought of as an underlying
                      concern in all negotiations and discussions of the international commu-
                      nity relating to the environment 9.

                                                Principle of Preventive Action
                         14. In addition to sustainable development, the principle of preventive
                      action is another pillar of modern international environmental law 10.
                      Whereas certain principles of international environmental law such as
                      sustainable development focus on balancing the often competing needs of
                      industrial development and environmental protection, the principle of
                      preventive action, by contrast, focuses solely on the minimization of envi-
                      ronmental damage 11. As the term would imply, the preventive action
                      called for must be done prior to the occurrence of any environmental
                      damage. This Court has recognized the importance of the principle of
                      preventive action in the Gabčíkovo‑Nagymaros Project Judgment, where
                      it stated that :
                            “[t]he Court is mindful that, in the field of environmental protection,
                            vigilance and prevention are required on account of the often irre-

                         8 Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,

                      p. 78, para. 140.
                         9 Xue Hanqin, Transboundary Damage in International Law, p. 326.
                         10 Report of the International Law Commission, Draft Principles on the Prevention of

                      Transboundary Harm from Hazardous Activities, with Commentaries (2001), 56th Ses-­
                      sion, UN doc. A/56/10.
                         11 Philippe Sands, Principles of International Environmental Law, 2nd ed., 2003, p. 281.



                      132




5 Ord 1088.indb 260                                                                                                 19/10/16 12:01

                      794 	 certain activities and construction of a road (sep. op. bhandari)

                            versible character of damage to the environment and of the limita-
                            tions inherent in the very mechanism of reparation of this type of
                            damage” 12.

                                                         Global Commons
                         15. Central to the principles of sustainable development and preven-
                      tive action is the core idea of common custody over the earth’s resources
                      and that stewardship over the environment cannot end at the border of a
                      nation-State. These values of good neighbourliness and co‑operation 13
                      are based on the maxim of sic utere tuo ut alienum non laedas 14. Indeed, a
                      logical corollary of the foundational principle under international law
                      that each nation is sovereign over its own territory, is that if one nation
                      deleteriously affects the territory of another, certain obligations and/or
                      liabilities might arise.
                         16. One expression of this imperative can be found in Principle 24
                      of the Stockholm Declaration, which urges the need for such co‑­operation :
                      
                              “International matters concerning the protection and improvement
                            of the environment should be handled in a co-operative spirit by all
                            countries, big and small, on an equal footing.
                              Co-operation through multilateral or bilateral arrangements or
                            other appropriate means is essential to effectively control, prevent,
                            reduce and eliminate adverse environmental effects resulting from
                            activities conducted in all spheres, in such a way that due account is
                            taken of the sovereignty and interests of all States.” 15

                                                     Precautionary Principle
                         17. The precautionary principle aims to provide guidance in develop-
                      ment and application of international environmental law where there is
                      scientific uncertainty 16. Although the precautionary principle is an impor-
                      tant one, its status in international law is still evolving. Its core ethos,
                      however, is captured by Principle 15 of the Rio Declaration :
                              “In order to protect the environment, the precautionary approach
                            shall be widely applied by States according to their capabilities. Where
                         12 Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,

                      p. 78. para. 140.
                         13 Philippe Sands, Principles of International Environmental Law, 2nd ed., 2003, p. 249 ;

                      Report of the International Law Commission, Draft Principles on the Prevention of
                      Transboundary Harm from Hazardous Activities, with Commentaries (2001), 56th Ses-­
                      sion, UN doc. A/56/10, Art. 4.
                         14 “Use your own property in such a way that you do not injure other people’s”, Oxford

                      Dictionary of Law, 7th ed., 2009, 2014 online version.
                         15 The United Nations Conference on the Human Environment (1972) convened by

                      United Nations General Assembly res. 2398 (XXIII).
                         16 Philippe Sands, Principles of International Environmental Law, 2nd ed., 2003, p. 267.



                      133




5 Ord 1088.indb 262                                                                                                  19/10/16 12:01

                      795 	 certain activities and construction of a road (sep. op. bhandari)

                            there are threats of serious or irreversible damage, lack of full
                            ­scientific certainty shall not be used as a reason for postponing cost‑­
                             effective measures to prevent environmental degradation.” 17

                         18. There exists some confusion in the international community with
                      regard to this principle as it has been provided for in many conventions
                      though in different language. Certain conventions couch this principle in
                      terms similar to progressive realization of enhanced scientific capabilities
                      and available knowledge 18. This principle was urged before the Court by
                      New Zealand (as well as all five intervening nations) in Nuclear Tests II 19.
                      However, in that Order the Court did not make any finding as to the
                      applicability of the precautionary principle. Nearly two decades later, and
                      despite being urged by New Zealand as an intervening State, the Court
                      did not take into account the precautionary principle in its analysis d
                                                                                            ­ uring
                      the Whaling in the Antarctic 20 case. This was pointed out in the separate
                      opinions of Judge Cançado Trindade 21 and Judge ad hoc Charlesworth 22.
                      




                                                     Polluter Pays Principle
                         19. The principle of polluter pays 23 might be looked at as a retrospec-
                      tive method of allocating loss after an incident resulting in transboundary
                      harm has already occurred. This principle could contribute to enhancing
                      economic efficiency 24 in the case of an incident that causes transboundary
                         17 United Nations Conference on Environment and Development, Rio Declaration on

                      Environment and Development, UN doc. A/Conf.151/26 (1992).
                         18 International Convention for the Regulation of Whaling, 161 United Nations, Treaty

                      Series (UNTS), 1946, signed at Washington, D.C. ; Convention concerning the Protection
                      of Workers against Ionising Radiations (entry into force: 17 June 1962), adoption : Geneva,
                      44th Session of the International Law Commission (22 June 1960).
                         19 Request for an Examination of the Situation in Accordance with Paragraph 63 of the

                      Court’s Judgment of 20 December 1974 in the Nuclear Tests (New Zealand v. France) Case,
                      Order of 22 September 1995, I.C.J. Reports 1995, p. 288.
                         20 Whaling in the Antarctic (Australia v. Japan : New Zealand intervening), Judgment,

                      I.C.J. Reports 2014, p. 226.
                         21 Ibid., pp. 371‑375, paras. 60‑71 ; separate opinion of Judge Cançado Trindade.
                         22 Ibid., pp. 455‑456, paras. 6‑10 ; separate opinion of Judge ad hoc Charlesworth.
                         23 Report of the International Law Commission, Draft Principles on the Prevention of

                      Transboundary Harm from Hazardous Activities, with Commentaries (2006), 58th Ses-
                      sion, UN doc. A/61/10 (2006), pp. 145‑147 ; UN Conference on Environment and Devel-
                      opment, Rio Declaration on Environment and Development, UN doc. A/Conf.151/26,
                      (1992), Principles 13 and 16.
                         24 Alan E. Boyle, “Making the Polluter Pay ? Alternatives to State Responsibility in

                      the Allocation of Transboundary Environmental Costs” in Francesco Francioni and
                      Tulio Scovazzi (eds.), International Responsibility for Environmental Harm, pp. 363, 369.

                      134




5 Ord 1088.indb 264                                                                                                 19/10/16 12:01

                      796 	 certain activities and construction of a road (sep. op. bhandari)

                      harm, by judging the actions of polluters under a strict liability standard
                      of care. As the concept arose from the Organization for Economic
                      Co‑operation and Development (“OECD”) 25 and does not have the sta-
                      tus of a principle of general international law 26, it presently acts as merely
                      a general guideline of public international law 27.

                                                       Transboundary Harm
                        20. As the preceding discussion underscores, there are a variety of
                      overlapping principles when it comes to international environmental law,
                      with distinct approaches and objectives, that converge upon the com-
                      mon conclusion that nation-States owe certain obligations toward the
                      environment, particularly in a transboundary context. When nation-
                      States transgress these obligations vis‑à‑vis their neighbours, the resultant
                      consequences may fall under the rubric of transboundary harm.

                         21. There exists no single definition of transboundary harm under
                      international law. Though the Draft Principles relating to prevention of
                      transboundary harm by the International Law Commission (“ILC”) 28 do
                      contain a definition of this concept, the idea of “risk of causing significant
                      transboundary harm” is quite vague. Harm as per the ILC must be phys-
                      ical and is limited to persons, property or the environment 29. However,
                      the accompanying commentary does provide some clarity in this regard
                      and explains that the idea of risk and harm are not to be isolated, but
                      thought of in conjunction with each other :

                               “For the purposes of these articles, ‘risk of causing significant trans-
                            boundary harm’ refers to the combined effect of the probability of
                            occurrence of an accident and the magnitude of its injurious impact.
                            It is, therefore, the combined effect of ‘risk’ and ‘harm’ which sets the
                            threshold.” 30


                          25 OECD, Guiding Principles concerning International Economic Aspects of

                      Environmental Policies, 26 May 1972, C (72), p. 128.
                          26 Declaration on the Human Environment, Report of the UN Conference on the

                      Human Environment (Stockholm, 1972), UN doc. A/Conf.48/14/Rev.1 ; Alan E. Boyle,
                      “Making the Polluter Pay ? Alternatives to State Responsibility in the Allocation of
                      Transboundary Environmental Costs” in Francesco Francioni and Tulio Scovazzi (eds.),
                      International Responsibility for Environmental Harm, pp. 363, 369 ; James Crawford (ed.),
                      Brownlie’s Principles of Public International Law, Oxford University Press, 7th ed., 2008,
                      p. 359 ; Philippe Sands, Principles of International Environmental Law, 2nd ed., 2003, p. 281.
                          27 Antonio Cassese, International Law, 2nd ed., pp. 492‑493.
                          28 Report of the International Law Commission, Draft Principles on the Prevention of

                      Transboundary Harm from Hazardous Activities, with Commentaries (2001), 56th Session,
                      UN doc. A/56/10.
                          29 Ibid., Art. 2 (b).
                          30 Ibid., Art. 2, Commentary 2.



                      135




5 Ord 1088.indb 266                                                                                                    19/10/16 12:01

                      797 	 certain activities and construction of a road (sep. op. bhandari)

                      The ILC also gives guidance on the meaning of the word “significant” by
                      way of its commentary :
                                  “The term ‘significant’ is not without ambiguity and a determina-
                               tion has to be made in each specific case. It involves more factual
                               considerations than legal determination. It is to be understood that
                               ‘significant’ is something more than ‘detectable’ but need not be at the
                               level of ‘serious’ or ‘substantial’. The harm must lead to a real detri-
                               mental effect on matters such as, for example, human health, industry,
                               property, environment or agriculture in other States. Such detrimen-
                               tal effects must be susceptible of being measured by factual and objec-
                               tive standards.” 31
                         22. Transboundary harm has been succinctly described by this Court
                      as “every State’s obligation not to allow knowingly its territory to be used
                      for acts contrary to the rights of other States” 32. However, a review of the
                      various authorities in which the concept is discussed reveals four common
                      factors present in cases of transboundary environmental harm : firstly, the
                      harm must be a result of human activity ; secondly, the harm must result
                      as a consequence of that human activity ; thirdly, there must be trans-
                      boundary effects on a neighbouring nation-State ; and fourthly, the harm
                      must be significant or substantial 33.
                         23. The requirement of a country contemplating a public works project
                      that poses a risk of transboundary harm to produce an EIA can thus be
                      seen as a tangible manifestation of these collective requirements that has
                      gained increasing recognition amongst the community of nations. The
                      Goals and Principles of Environmental Impact Assessment promul-
                      gated by the United Nations Environment Programme (“UNEP”)
                      in 1987, and endorsed by the United Nations General Assembly that
                      same year (“UNEP Principles”) demonstrate that the rise in the impor-
                      tance of ­conducting EIAs has been commensurate with the increase in the
                      possibility of transboundary harm emanating from activities carried out
                      by neighbouring nation-States 34. Moreover, when the United Nations
                      Conference on Environment and Development, popularly known
                      ­
                      as the “Earth Summit”, was held in Rio de Janeiro in 1992, it issued
                      its ­Declaration on Environment and Development (“Rio Declaration”) 35,


                         31    Cf. op. cit. supra note 28, p. 152.
                         32    Corfu Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J Reports 1949,
                      p. 22.
                         33 O. Schachter, International Law in Theory and Practice (1991), pp. 366‑368 as referred

                      in Xue Hanqin, Transboundary Damage in International Law, p. 4.
                         34 UNEP Goals and Principles of Environmental Impact Assessment, UN doc. UNEP/

                      GC/14/25, 14th Session (1987), endorsed by UNGA res. 42/184 (1987), p. 1.
                        35 UN Conference on Environment and Development, Rio Declaration on Environ-

                      ment and Development, UN doc. A/Conf.151/26 (1992).


                      136




5 Ord 1088.indb 268                                                                                                  19/10/16 12:01

                      798 	 certain activities and construction of a road (sep. op. bhandari)

                      the obligation to undertake an EIA already existed in many international
                      law instruments 36.
                        24. However, despite the burgeoning acceptance of this obligation
                      under international law, discerning the exact procedural and substantive
                      requirements of an EIA has proven elusive. Indeed, the present‑day
                      régime governing EIAs consists of a patchwork of different international
                      law instruments, including UNGA resolutions 37, the UNEP Principles 38,
                      the Rio Declaration 39 and a host of multilateral conventions 40.

                        25. For example, the Rio Declaration does not dictate the contents of
                      an EIA, but rather simply states that: “Environmental impact assessment,
                      as a national instrument, shall be undertaken for proposed activities that
                      are likely to have a significant adverse impact on the environment and are
                      subject to a decision of a competent national authority”. 41

                         26. Moreover, the UNEP Principles define an EIA in similarly vague
                      language, describing it merely as “a process of identifying, predicting,
                      interpreting and communicating the potential impacts that a proposed
                      project or plan may have on the environment” 42.

                         27. Another pertinent example is the Convention on Biological Diver-
                      sity (“CBD”) 43, also an outcome of the Earth Summit at Rio de Janeiro 44,
                      to which both Parties in the present case are signatories. It contains the
                      requirement to conduct an EIA in situations giving rise to “significant


                         36 Convention on Biological Diversity, 1760 UNTS, p. 79, signed on 5 June 1992 at

                      Rio de Janeiro ; UN Convention on the Law of the Sea, 1833 UNTS, p. 320, signed on
                      10 December 1982 at Montego Bay.
                         37 Co‑operation between States in the Field of the Environment, General

                      Assembly res. 2995 (XXVII), UNGAOR 27th Session, Supplement No. 30 (1972), para. 2.
                      
                         38 UNEP Principles on Conservation and Harmonious Utilization of Natural

                      Resources Shared by Two or More States, 17 International Legal Materials (ILM) 1094,
                      UN doc. UNEP/IG.12/2 (1978), Principle 4 ; UNEP Goals and Principles of Environmental
                      Impact Assessment, UN doc. UNEP/GC/14/25, 14th Session (1987), endorsed by United
                      Nations General Assembly, res. 42/184, UNGAOR 42nd Session, UN doc. A/Res/42/184
                      (1987).
                         39 UN Conference on Environment and Development, Rio Declaration, 14 June 1992,

                      31 ILM 874, UN doc. A/Conf.151/5/Rev.1, Principle 17.
                         40 Convention on Biological Diversity, 1760 UNTS, p. 79, signed on 5 June 1992 at

                      Rio de Janeiro ; UN Convention on the Law of the Sea, 1833 UNTS, p. 320, signed on
                      10 December 1982 at Montego Bay.
                         41 UN Conference on Environment and Development, Rio Declaration, 14 June 1992,

                      31 ILM 874, UN doc. A/Conf.151/5/Rev.1, Principle 17.
                         42 UNEP Principles on EIA, p. 1.
                         43 1760 UNTS, p. 79, signed on 5 June 1992 at Rio de Janeiro.
                         44 UN Conference on Environment and Development, Rio Declaration on Environ-

                      ment and Development, UN doc. A/Conf.151/26 (1992).

                      137




5 Ord 1088.indb 270                                                                                           19/10/16 12:01

                      799 	 certain activities and construction of a road (sep. op. bhandari)

                      adverse effects on biological diversity” 45 but does not provide any further
                      elucidation as to the practical implications of this responsibility.
                         28. Finally, in the Pulp Mills Judgment of 2010, upon which the pres-
                      ent Judgment has placed considerable emphasis, this Court noted :

                            “a practice, which in recent years has gained so much acceptance
                            among States that it may now be considered a requirement under
                            general international law to undertake an environmental impact
                            assessment where there is a risk that the proposed industrial activity
                            may have a significant adverse impact in a transboundary context, in
                            particular, on a shared resource. Moreover, due diligence, and the
                            duty of vigilance and prevention which it implies, would not be con-
                            sidered to have been exercised, if a party planning works liable to
                            affect the régime of the river or the quality of its waters did not under-
                            take an environmental impact assessment on the potential effects of
                            such works.


                            �����������������������������������������������������������������������������������������������������������������
                                The Court also considers that an environmental impact assessment
                            must be conducted prior to the implementation of a project. More­
                            over, once operations have started and, where necessary, throughout
                            the life of the project, continuous monitoring of its effects on the
                            environment shall be undertaken.” 46
                      However, in the same section of that Judgment, the Court opined that
                            “it is the view of the Court that it is for each State to determine in its
                            domestic legislation or in the authorization process for the project,
                            the specific content of the environmental impact assessment required
                            in each case, having regard to the nature and magnitude of the pro-
                            posed development and its likely adverse impact on the environment
                            as well as to the need to exercise due diligence in conducting such an
                            assessment”. 47
                         29. Thus, we see that while the Pulp Mills Judgment elevated the prac-
                      tice of conducting an EIA to an imperative under general international
                      law when certain preconditions are met, at the same time it allowed for a
                      renvoi to domestic law in terms of the procedure and content required
                      when carrying out such an assessment. In view of the paucity of guidance
                      from the Court and other sources of international law, it could plausibly
                      be argued there are presently no minimum binding standards under pub-

                         45 Convention on Biological Diversity, signed on 5 June 1992 at Rio de Janeiro,

                      1760 UNTS, p. 79, Art. 14 (1).
                         46 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports

                      2010 (I), pp. 83‑84, paras. 204‑205.
                         47 Ibid., p. 83, para. 205.



                      138




5 Ord 1088.indb 272                                                                                                                              19/10/16 12:01

                      800 	 certain activities and construction of a road (sep. op. bhandari)

                      lic international law that nation-States must follow when conducting
                      an EIA.

                         30. One reason for the lack of clarity as to what exactly a nation-State
                      must do under international law to discharge its burden of conducting an
                      EIA under these various authorities could be that the extent of the obliga-
                      tions arising under such instruments are difficult to define with precision.
                      Some have suggested that this lack of precision is attributable to the fact
                      that such assessments are a policy instrument 48. Whatever the reason, the
                      situation as it currently stands is less than ideal.


                                Basic Requirements of an EIA under Contemporary
                                            Public International Law

                         31. To discern the current state of the law on this point, one must
                      endeavour to assimilate the various international law instruments that
                      impose upon nation-States an obligation to conduct an EIA and synthe-
                      size the obligations imposed thereunder. Notwithstanding the lack of
                      guidance under general international law and other binding or hortatory
                      instruments, as the present Judgment at paragraphs 147‑155 demon-
                      strates, there are three cumulative stages that must be fulfilled when it
                      comes to assessing the impact of a proposed project in a case of possible
                      transboundary harm. The first stage is to conduct a preliminary assess-
                      ment measuring the possibility of transboundary harm. In the present
                      case, we see the Court has looked at the magnitude of the road project
                      and local geographic conditions in assessing that a preliminary assess-
                      ment by Costa Rica was warranted as to the possibility of harm to the
                      San Juan River (Judgment, para. 155). If a preliminary assessment deter-
                      mines that there is a risk of significant transboundary harm, then the
                      State has no choice but to conduct an EIA. The actual production of this
                      document constitutes the second stage of the overall process, and entails
                      certain corollary procedural obligations such as the duty to notify and
                      consult the affected neighbouring nation-State (ibid., para. 168). The third
                      and final stage of this process is that of post‑project assessment (ibid.,
                      para. 161). This is in keeping with the Court’s reasoning in the Pulp Mills
                      Judgment that “once operations have started and, where necessary,
                      throughout the life of the project, continuous monitoring of its effects on
                      the environment shall be undertaken” 49.

                        32. In my respectful view, what appears to be missing in this analysis
                      by the Court is what specific obligations arise during stage two of this

                         48 Neil Craik, The International Law of Environmental Impact Assessment, Cambridge

                      University Press, 2008, pp. 3‑6.
                         49 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports

                      2010 (I), pp. 83‑84, para. 205.

                      139




5 Ord 1088.indb 274                                                                                            19/10/16 12:01

                      801 	 certain activities and construction of a road (sep. op. bhandari)

                      process. In attempt to fill this lacuna, the present opinion will offer sug-
                      gestions as to appropriate minimum standards that should be fulfilled by
                      any nation-State conducting an EIA. In this regard, the Convention on
                      Environmental Impact Assessment in a Transboundary Context (“Espoo
                      Convention”) 50 drafted by the United Nations Economic Commission
                      for Europe (“UNECE”) provides, in my view, an exemplary standard for
                      the process to be followed when conducting an EIA. In making this state-
                      ment, I readily concede that the Espoo Convention is primarily a regional
                      instrument designed to regulate transboundary harm in a European con-
                      text. Because international law is grounded in the bedrock principle of
                      consent between sovereign nation-States, and bearing in mind that the
                      present case arises in the geopolitical context of Latin America, I am
                      acutely aware that one cannot simply interpose the obligations arising
                      under this regional treaty to non‑signatories from other parts of the
                      world. Indeed, criticism has been levied against the Espoo Convention as
                      it derives its obligations from the domestic legislation of highly developed
                      nations, which reduces the probability of ratification 51.

                        33. Taking such valid criticism into account, but also noting that the
                      Espoo Convention contains a provision that allows for non‑European
                      nation-States to join it 52, I believe that it is helpful to consider the
                      Espoo Treaty as a standard that nation-States should strive toward, as it
                      contains novel and progressive guidelines that the community of nations
                      would be well served to treat as persuasive authority in creating a more
                      comprehensive global régime regarding the required content of trans-
                      boundary EIAs under public international law. If the international com-
                      munity were to come together for the purpose of putting in place a
                      convention dealing with transboundary EIAs, I propose that the
                      Espoo Convention would constitute a very useful starting-point.


                                        Espoo Convention : A Brief Overview

                        34. I shall now consider what are, in my opinion, certain important
                      characteristics of the Espoo Convention that lay out what may be consid-
                      ered “best practices” in carrying out transboundary EIAs.

                        35. Article 2 (6) of the Convention places heavy emphasis on the need
                      for public participation of the likely affected population(s). The form that
                      this obligation takes under the Convention requires that the State propos-
                        50 UNTS, Vol. 1989, p. 309.
                        51 John H. Knox, « Assessing the Candidates for a Global Treaty on Transboundary
                      Environmental Impact Assessment », 12 NYU Envtl. L.J. 153 (2003).
                        52 Report of the Second Meeting [of the Parties to the Convention on Environmental

                      Impact Assessment in a Transboundary Context] UN doc. ECE/MP.EIA/4 (2001), p. 144,
                      Ann. XIV.

                      140




5 Ord 1088.indb 276                                                                                          19/10/16 12:01

                      802 	 certain activities and construction of a road (sep. op. bhandari)

                      ing the project allow for the participation of not only its own affected
                      population but that of the potentially affected neighbouring State as well.
                      The notion that international law has begun to pay more attention to
                      individuals is demonstrated by the requirement of public participation 53.
                      This concept of public participation expands upon prior pronouncements
                      contained in Principle 10 of the Rio Declaration 54. However, it should be
                      noted that the notion that there is a duty to consult affected populations
                      was rejected by the Judgment of this Court in the Pulp Mills case 55.

                         36. Article 3 of the Convention requires the nation proposing a project
                      to notify a potentially affected neighbouring nation-State regarding any
                      proposed activity that is likely to cause a “significant adverse transbound-
                      ary impact”. There is, naturally, great debate about the extent of the obli-
                      gation that this phrase entails. A country proposing a project might argue
                      that any impact is neither significant nor adverse, and thus escapes the
                      ambit of Article 3. In fact this seems to be a similar threshold provided
                      for by the Judgment, i.e., “risk of significant adverse impact” (Judgment,
                      para. 167). This provision also lays down all the information one State
                      must provide to another. Article 3 (7) stipulates that if there is a question
                      that an activity will have a significant impact or not then the question is
                      to be settled by an inquiry commission.
                         37. Article 5 of the Convention requires consultations with the affected
                      State, to give recommendations to the State of origin methods for the
                      reduction or the elimination of the harmful impact. This allows for a
                      more amicable settling of disputes and problems arising out of a particu-
                      lar project.
                         38. Article 6 of the Convention outlines that a final decision regard-
                      ing a proposed project is to be made with due regard to the conclusion of
                      the EIA. This provision requires transmitting the final decision to the


                        53 Simon Marsden, “Public Participation in Transboundary Environmental Impact

                      Assessment : Closing the Gap between International and Public Law”, in Brad Jessup and
                      Kim Rubenstein, Environmental Discourses in Public and International Law, p. 238.
                        54 Principle 10 :

                                “Environmental issues are best handled with the participation of all concerned
                            citizens, at the relevant level. At the national level, each individual shall have appro-
                            priate access to information concerning the environment that is held by public
                            authorities, including information on hazardous materials and activities in their
                            communities, and the opportunity to participate in decision‑making processes. States
                            shall facilitate and encourage public awareness and participation by making infor-
                            mation widely available. Effective access to judicial and administrative proceedings,
                            including redress and remedy, shall be provided.”

                         55 Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J.

                      Reports 2010 (I), pp. 86-87, paras. 215‑219 : “The Court is of the view that no legal
                      obligation to consult the affected populations arises for the Parties from the instruments
                      invoked by Argentina.” (Para. 216.)

                      141




5 Ord 1088.indb 278                                                                                                     19/10/16 12:01

                      803 	 certain activities and construction of a road (sep. op. bhandari)

                      affected party, along with reasons and considerations on which a decision
                      is based.
                         39. Article 15 of the Convention discusses the settlement of disputes if
                      they arise between parties. The dispute might either be settled by way of
                      arbitration or by this Court. Regrettably, there is no specific provision
                      dealing with reparations or compensation of any kind.
                         40. Importantly, Appendix I has a non‑exhaustive list of activities that
                      require conducting an EIA, in the manner prescribed under Appendix II
                      of the Convention. Thus, for the purpose of ascertaining minimum
                      requirements it is helpful to refer to Appendix II of the Convention as it
                      lays down what the content of an EIA must be. Additionally, Appen-
                      dix III provides guidance in deciding whether an activity would fall within
                      the list provided in Appendix I.


                                      Suggested Minimum Standards for EIA
                                            under International Law


                        41. This part outlines certain minimum standards to be followed in
                      cases where there is no domestic legislation that guides an EIA. These
                      minimum standards reflect in large part my affinity toward the ambitious
                      approach taken in the Espoo Convention. However, rather than using the
                      sometimes onerous obligations arising from that treaty as the requisite
                      minimum standard for every country, in every context, I have instead laid
                      out what, in my considered opinion, ought to be adopted as the lowest
                      common denominator while conducting an EIA. These minimum stan-
                      dards may be broken down into procedural and substantive obligations.
                      In my opinion, procedural obligations of an EIA would relate to when
                      and under what circumstances such an assessment must be carried out,
                      whereas substantive obligations refer to what must be done by a nation-
                      State when conducting an EIA.


                                                Procedural Obligations
                         42. Procedural obligations arising out of the obligation to perform an
                      EIA arise out of questions of when an EIA is to be conducted. Presently,
                      an EIA is required to be conducted when there is “risk of significant
                      adverse impact” (Judgment, para. 167). A nation-State contemplating a
                      project might claim that the risk of harm is not significant and therefore
                      there exists no obligation to conduct an EIA. However, to avoid the pos-
                      sibility that countries may abuse their discretion in labelling certain activ-
                      ities as environmentally benign, I suggest that the best approach to take
                      lies in the Espoo Convention, which lays down certain types of industries
                      for which there is an automatic requirement to conduct an EIA if the said
                      activities are being proposed near an international border. To that end, I

                      142




5 Ord 1088.indb 280                                                                                    19/10/16 12:01

                      804 	 certain activities and construction of a road (sep. op. bhandari)

                      recall my observation above that Appendix 1 to the Espoo Convention
                      lists a number of activities that require an EIA per se 56. However, the fact
                      that a project does not appear on this list does not mean it cannot be
                      subject to an EIA. For instance, there might be other types of activities
                      not contemplated within Appendix 1 of the Espoo Convention, but which
                      might still produce dangerous pollutants or effluents as a by‑product.
                      Those activities must also be recognized as harmful, thus giving rise to
                      EIA obligations. To this end, Appendix III of the Espoo Convention con-
                      tains general criteria to assist in the determination of the environmental
                      significance of various activities.

                         43. Once it is established that a certain activity requires that an EIA be
                      carried out, nation-States may invoke certain exemptions that would
                      relieve them of their obligation to conduct an EIA. Such pleas may
                      include natural disasters, nuclear disasters, terrorism, internal disturbance
                      or emergency, among others. If such a claim is made by a nation it has to
                      be well substantiated and the burden of proof, which would lie with the
                      country proposing the project, must be high.
                         44. It should be remembered that even private companies might pro-
                      pose projects near an international border. It is then the responsibility of

                         56 1. Crude oil refineries; 2. Thermal and nuclear power stations; 3. Any type of work

                      that requires or uses nuclear elements (for any purpose, as fuel, for storage, or as fissionable
                      material); 4. Smelting of cast iron and steel; 5. Any type of work that requires or uses asbestos
                      for any purpose; 6. Integrated chemical installations; 7. Construction of motorways,
                      express roads, railways, airports with runways of more than 2,100 m; 8. Large‑diameter
                      pipelines for the transport of oil, gas or chemicals; 9. Trading ports and also inland
                      waterways and ports for inland‑waterway traffic which permit the passage of vessels of
                      over 1,350 metric tons; 10. Waste‑disposal installations for the incineration, chemical
                      treatment or landfill of toxic and dangerous wastes, or if it is non‑hazardous waste then
                      chemical treatment of the same waste with a capacity increasing 100 metric tonnes per day;
                      11. Dams and reservoirs; 12. Groundwater abstraction activities or artificial groundwater
                      recharge schemes where the annual volume of water to be abstracted or recharged
                      amounts to 10 million cubic metres or more; 13. Pulp, paper and board manufacturing of
                      200 air‑dried metric tons or more per day; 14. Major quarries, mining, on‑site extraction
                      and processing of metal ores or coal; 15. Offshore hydrocarbon production, extraction of
                      petroleum and natural gas for commercial purposes where the amount extracted exceeds
                      500 metric tons/day in the case of petroleum and 500,000 cubic metres/day in the case
                      of gas; 16. Major storage facilities for petroleum, petrochemical and chemical products.
                      17. Deforestation of large areas; 18. Works for the transfer of water resources between river
                      basins; 19. Waste‑water treatment plants with a capacity exceeding 150,000 population
                      equivalent; 20. Installations for the intensive rearing of poultry or pigs with more than:
                      85,000 places for broilers, 60,000 places for hens, 3,000 places for production pigs (over
                      30 kg), or 900 places for sows; 21. Construction of overhead electrical power lines with a
                      voltage of 220 kV or more and a length of more than 15 km; 22. Major installations for the
                      harnessing of wind power for energy production (wind farms).




                      143




5 Ord 1088.indb 282                                                                                                       19/10/16 12:01

                      805 	 certain activities and construction of a road (sep. op. bhandari)

                      the country in whose territory the project is being proposed to provide an
                      EIA to a potentially affected country. Essentially, if a private project that
                      falls within one of the above mentioned industries listed at Appendix 1 to
                      the Espoo Convention, or is part of an industry that creates pollutants or
                      dangerous effluents, then the responsibility to ensure that an EIA has
                      been completed and duly transmitted to the neighbouring nation-State
                      that might be affected, and the host country’s international responsibility
                      should be invoked, irrespective of the fact that the project falls within the
                      domain of private enterprise.


                                                   Substantive Obligations
                         45. As noted above, the required content of an EIA has not specifically
                      been laid down under public international law. However, by referring to
                      the above‑referenced documents it is possible to distil certain minimum
                      criteria which must be adhered to while performing an EIA.

                        46. For example, UNEP Principle 4 stipulates certain minimum con-
                      tents of an EIA :
                         “(a) A description of the proposed activity ;
                          (b) A description of the potentially affected environment, including
                              specific information necessary for identifying and assessing the
                              environmental effects of the proposed activity ;
                          (c) A description of practical alternatives, as appropriate ;
                          (d) An assessment of the likely or potential environmental impacts
                              of the proposed activity and alternatives, including the direct,
                              indirect, cumulative, short‑term and long‑term effects ;

                             (e) An identification and description of measures available to miti-
                                 gate adverse environmental impacts of the proposed activity and
                                 alternatives, and an assessment of those measures ;

                             (f) An indication of gaps in knowledge and uncertainties which, may
                                 be encountered in compiling the required information ;
                             (g) An indication of whether the environment of any other State or
                                 areas beyond national jurisdiction is likely to be affected by the
                                 proposed activity or alternatives ;

                             (h) A brief, non‑technical summary of the information provided
                                 under the above headings.”
                         Notably, these criteria are not as burdensome as the requirements of the
                      Espoo Convention. The Espoo Convention requires certain additional
                      information to be included in an EIA, such as the purpose of the project 57.

                        57   The Espoo Convention, App. II (a).

                      144




5 Ord 1088.indb 284                                                                                   19/10/16 12:01

                      806 	 certain activities and construction of a road (sep. op. bhandari)

                      It also requires that alternatives to the project be proposed, including the
                      alternative that no action will be taken 58. Another way in which the
                      Espoo Convention increases the substantive obligations of a country con-
                      templating a project is by requiring “an explicit indication of predictive
                      methods and underlying assumptions as well as all the environmental data
                      used” 59. Finally, the Espoo Convention imposes the further hurdle that an
                      EIA must contain an outline of how post‑project assessment is to be con-
                      ducted 60.

                                                          Conclusion
                         47. As I have detailed throughout the present opinion, the current
                      state of international environmental law is lamentably silent on the exact
                      procedural steps and substantive content that are required when a situa-
                      tion of potential transboundary harm gives rise to the obligation of a
                      nation-State to produce an EIA. In my view, it is incumbent upon the
                      international community to come together and develop a sound, prag-
                      matic and comprehensive régime of EIA that rectifies this problem. The
                      suggestions I have made during the course of this opinion are in keeping
                      with the principles of sustainable development, preventive action and
                      global commons and reflect the bedrock international law values of con-
                      sensus, co‑operation and amicable relations between nations.
                         48. In my considered opinion, the above minimum standards should
                      be reflected in a comprehensive international convention with global
                      reach, given the fact that the concept of EIA is a general principle of
                      international law applicable to all nation-States.


                                                                       (Signed) Dalveer Bhandari.




                        58 The Espoo Convention, App. II (b), Art. 2 (6).
                        59 Ibid., App. II (f).
                        60 Ibid., App. II (h).



                      145




5 Ord 1088.indb 286                                                                                  19/10/16 12:01

